Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4-9-21 and 8-17-20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As per claim 16, computer-readable storage medium can be any apparatus that can contain, store, communicate, propagate, or transport the program.  The medium can be electronic, magnetic, optical, or propagation medium. These media types include transitory media which is non-statutory.   Therefore, claim 16 is non-statutory.
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim or adding the language “wherein medium is not a signal”.
As per claim 8, generally, program modules include routines, programs, components, data structures, etc. that perform particular tasks and/or implement particular abstract data types. Based on the claim language, such terms can be interpreted as hardware, software or a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 8, 11, 15-16 are rejected under 35 USC 102(a)(2) as being anticipated by McPherson et al. (hereinafter “McPherson”, US Patent Publication 2017/0017295 A1).

As per claims 1, 8, 15-16, McPherson discloses A method, device, another device, and computer readable storage medium for processing frequency converter monitoring data, characterized in that it comprises: 
acquiring a script file, said script file containing a monitoring parameter specifying field and a storage location 102 (paragraphs [0017, 0020-21, 0092], A script is created and executed to monitors power consumption of the user device.  It may capture the consumption of electrical 

parsing said script file to acquire said storage location and said monitoring parameter specifying field and determining the monitoring parameter specified by said monitoring parameter specifying field 104 (paragraphs [0021-22, 0024, 0092], Script is imported into the consumption analyzer or sent to the power monitor causing the device to perform monitoring actions); 

collecting frequency converter monitoring data corresponding to said monitoring parameter and storing said frequency converter monitoring data in said storage location 106 (paragraphs [0024-26, 0086, 0092]).  

As per claim 4, 11, McPherson discloses The method for processing frequency converter monitoring data as claimed in claim 1, characterized in that said storage location is in a secure digital card connected to the secure digital card interface of said frequency converter or in a multimedia card connected to the multimedia card interface of said frequency converter (paragraph [0034]).  


Claims 2-3, 7, 9-10, 14 are rejected under 35 USC 103 as being unpatentable over McPherson et al. (hereinafter “McPherson”, US Patent Publication 2017/0017295 A1) in view of Hanson et al. (hereinafter “Hanson”, US Patent Publication 2017/0371756 A1).

said method further comprises: parsing said script file to acquire said storage file format; the step of storing said frequency converter monitoring data in said storage location comprises: creating a storage file corresponding to said storage file format in said storage location; writing said frequency converter monitoring data in said storage file.  
However, in an analogous art, Hanson teaches how monitor values retrieved from the peripheral device based on the executed script are to be formatted for display.  The script may control value type formatting.  The storage script may determine the presence or likelihood of a data write or read (paragraphs [0034, 0051-52]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Hanson’s acquiring storage file format, creating a storage file corresponding to the storage file format, and writing monitoring data in said storage file in McPherson’s method in order to perform tread analysis on the stored data points to identify a possible data trend with respect to data error rate.

As per claims 3, 10, McPherson does not explicitly discloses The method for processing frequency converter monitoring data as claimed in claim 2, characterized in that said storage file format is a comma-separated values file format or text file format.  
However, in an analogous art, Hanson teaches how monitor values retrieved from the peripheral device based on the executed script are to be formatted for display.  The script may control value 
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Hanson’s storage file format is a comma-separated values file format or text file format in McPherson’s method in order to perform tread analysis on the stored data points to identify a possible data trend with respect to data error rate.

As per claims 7, 14, McPherson discloses The method for processing frequency converter monitoring data as claimed in claim 1, characterized in that the method further comprises: setting a start triggering condition the step of parsing a script file is parsing said script file when said start triggering condition is satisfied (paragraph [0073]). 
McPherson does not explicitly discloses:
an end triggering condition;
the method further comprises: stopping storing said frequency converter monitoring data in said storage location when said end triggering condition is satisfied.
However, in an analogous art, Hanson teaches upon discovering the halt condition, the script may send an alert regarding the halt (paragraph [0051]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Hanson’s end triggering condition in McPherson’s method in order to alert management regarding the halt and respond with corrective action.

Allowable Subject Matter
Claims 5-6, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA B Anyan/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        

February 26, 2022